765 F.2d 144
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GEORGE KENNETH COLBERT, PLAINTIFF-APPELLANT,v.WAYNE COUNTY SHERIFF, DEFENDANT-APPELLEE.
NO. 84-1650
United States Court of Appeals, Sixth Circuit.
5/10/85

ORDER
BEFORE:  KEITH, MARTIN, and JONES, Circuit Judges.


1
This Court entered an order on March 28, 1985, directing appellant to show cause why his appeal should not be dismissed for lack of jurisdiction.  The March 28, 1985, order was returned to the Court by the Post Office as undeliverable and with no forwarding address on file.


2
It appears from the district court's docket sheet that the judgment was entered October 20, 1977.  The notice of appeal filed on August 21, 1984, and August 28, 1984 were six years and nine months late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.